Citation Nr: 1422712	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-41 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Jackson, Mississippi, regional office (RO) of the Department of Veterans Affairs (VA).  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The Veteran appeared at a videoconference hearing before the undersigned Acting Veterans Law Judge in May 2013.  A transcript of the hearing is contained in Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service connected bilateral hearing loss has increased in severity to such an extent that a compensable rating is now warranted.  

The record shows that the Veteran's most recent VA audiology examination was conducted in August 2012.  At the May 2013 hearing, the Veteran and his wife testified that they were not satisfied with how the examination was conducted.  The Veteran argues that he was responding to visual cues from the examiner and not the test sounds when he raised his hand.  He also states that the examiner had to turn the equipment up very loud to accommodate his hearing, which he believes is evidence of a serious hearing loss.  Finally, the Veteran's wife testified that she has noticed a worsening in the Veteran's hearing acuity since the most recent August 2012 examination.  

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the Veteran's testimony about the nature of the most recent examination and his wife's testimony that his hearing has worsened, the Board finds that the Veteran should be scheduled for a VA examination of his hearing loss. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA audiology examination to evaluate the current severity of his bilateral hearing loss.  All indicated tests and studies should be conducted.  The claims folder should be made available to the examiner for review before the examination, and the examination report should note that it has been reviewed.  In addition to the test results, the examiner must fully describe the functional effects caused by the Veteran's hearing disability. 

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



